NO. 12-11-00245-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
WILLIE J. BILLINGTON,                           §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
PER
CURIAM
            Relator
Willie J. Billington seeks a writ of mandamus “to correct or vacate the
[illegal] judgement [sic] and sentence” relating to his conviction for burglary
of a habitation.  We dismiss the petition.
            Relator
is currently serving a sentence of life imprisonment after being convicted in
2007 for burglary of a habitation.  In this proceeding, he urges that (1) the sentence
was obtained by a violation of the protection against double jeopardy; (2) the
conviction was obtained by use of evidence obtained pursuant to an unlawful
arrest; and (3) his conviction is a fundamental miscarriage of justice because
of his actual innocence.  
            Although
Relator characterizes the relief he seeks as mandamus relief, he is, in
substance, seeking habeas relief from a final felony conviction.  See Tex. Code Crim. Proc. Ann. art. 11.07 §
1 (West Supp. 2010).  We are not authorized to act on a petition for writ of
habeas corpus seeking relief from a final felony conviction.  See Tex. Gov’t Code Ann. § 22.221(d) (West
2004).  The Texas Court of Criminal Appeals has exclusive jurisdiction over
postconviction writs of habeas corpus in felony cases.  Tex. Code Crim. Proc. Ann. art. 11.07 § 3 (West Supp. 2010). 
Therefore, we are without jurisdiction to consider Relator’s complaints. 
Accordingly, Relator’s petition is dismissed.
Opinion delivered August 17, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
(DO
NOT PUBLISH)